DETAILED ACTION
This office action is in response to communications filed on March 16, 2022, concerning application number 17/172,835.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant’s arguments filed on March 16, 2022, with respect to double patenting raised in the office action mailed on December 24, 2021, have been fully considered and are persuasive. The office action mailed on December 24, 2022, has been withdrawn.
Response to Arguments
Applicant’s arguments filed on March 16, 2022, with respect to the combination of Sawaski US PG PUB 2016/0024766 and Erickson US PG PUB 2016/0136659 have been fully considered and are persuasive.  The office action mailed on December 24, 2022, has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The combination of Sawaski US PG PUB 2016/0024766 and Erickson US PG PUB 2016/0136659 is the closest art to the claimed invention, except the combination does not disclose detecting a distance between the water outlet and a level of water in a container disposed below the water outlet and controlling the flow of water through the water outlet based on a comparison between the detected distance and the focal distance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753